COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00038-CV


Joseph Coleman McDowell, Jr. and         §    From the 362nd District Court
Safe Parking, Ltd.
                                         §    of Denton County (15-01289-362)
v.
                                         §    August 4, 2016
Mary Patricia McDowell and CMP
Family Limited Partnership               §    Opinion by Chief Justice Livingston

                                  JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston